DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  “the sensor” should be --the non-contact sensor--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 13 and 14 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Seglo et al. (US 2013/0255366 A1). 
Regarding claim 1, Seglo et al. discloses a brake (note figs. 1-9 and the abstract) comprising: 
a braking surface (note the surfaces of the rotating drum of a drum brake and the rotor of disc brake [0017]); 
a brake lever (1) arranged to move between a retracted position and an engaged position; 
a brake lining (33) disposed between the braking surface and the brake lever such that when the brake lever is in the engaged position the brake lining is in contact with the braking surface; and 
at least one non-contact sensor (12; [0080]-[0081]); 
wherein the at least one non-contact sensor is arranged to output a signal dependent on the distance between the non-contact sensor and the braking surface (note [0031]-[0032]). 
Re-claim 2, Seglo et al. discloses the at least one non-contact sensor comprises a magnetic sensor ([0080]-[0081]).
Re-claim 4, Seglo et al. discloses the at least one non-contact sensor is mounted in or on the brake lever (note the sensor can be arranged directly on the lever [0051]).
Re-claim 5, Seglo et al. discloses the at least one non-contact sensor is positioned in the brake lever such that the brake lining is disposed between the sensor and the braking surface (note pad 33 is located between the brake rotor (not shown) and the lever 34 which includes the sensor as shown in fig. 8).
Re-claim 6, Seglo et al. discloses the braking surface is a brake drum or a brake rail ([0017]).
Re-claim 7, Seglo et al. discloses a controller (note control system in [0010]) arranged to receive the signal from the at least one non-contact sensor.
Re-claim 8, Seglo et al. discloses the controller (note control system in [0010]) is arranged to output an alert based on the signal from the at least one non-contact sensor.
Regarding claim 13, Seglo et al. discloses a method (note figs. 1-9 and the abstract) for monitoring a brake lining (33) comprising:
obtaining a signal from a non-contact sensor (12; [0080]-[0081]) disposed on one side of the brake lining, the signal dependent on the distance between the non-contact sensor and a braking surface disposed on the other side of the brake lining; and 
determining the state of the brake lining based on said signal ([0031]-[0032]).
Re-claim 14, Seglo et al. discloses the signal from the non-contact sensor is obtained when the brake lining is in contact with the braking surface (note [0031]-[0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seglo et al. (US 2013/0255366 A1) in view of Huang (CN 108871173 A).
Regarding claim 3, Seglo et al. discloses all claimed limitations as set forth above including at  least one non-contact sensor but fails to disclose a capacitance sensor.  However, Huang discloses a similar brake system comprising: a brake rotor (1), a controller (3), and a capacitance sensor (6, 12).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sensor of Seglo et al. comprising of a capacitance sensor as taught by Huang will provide more efficient signal data and thus making the brake device more efficient.  

Claims 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seglo et al. (US 2013/0255366 A1) in view of Kiefer (US 6,696,937 B1).
Re-claims 9-11, Seglo et al. discloses all claimed limitations as set forth above including at  least one non-contact sensor but fails to disclose the controller is arranged to predict a replacement time for the brake lining based on a plurality of measurements of the signal from the at least one non-contact sensor as recited in the claim.  However, Kiefer discloses the controller is arranged to predict a replacement time for the brake lining based on a plurality of measurements of the signal from the at least one non-contact sensor (note a warning signal and/or visually displays data representing the condition or amount of wear of the brakes in col. 4, lines 14-24).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Seglo et al. to predict a replacement time for the brake lining as taught by Kiefer will improve the maintenance and safety of the brake system.   
Re-claims 12 and 15, Seglo et al. discloses all claimed limitations as set forth above including at  least one non-contact sensor but fails to disclose the brake is arranged to generate a second signal when the brake lever is in the engaged position and wherein the controller is arranged to take each of the plurality of measurements when said second signal indicates that the brake lever is in the engaged position as recited in the claim.  However, Kiefer discloses the brake is arranged to generate a second signal when the brake lever is in the engaged position and wherein the controller is arranged to take each of the plurality of measurements when said second signal indicates that the brake lever is in the engaged position (note col. 4, line 14 to col. 5, line 15).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Seglo et al. to provide a plurality of signals as taught by Kiefer will provide more efficient signal data and thus making the brake device more efficient.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657             

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657